Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objected drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one Bradbury-Nielson gate as recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20 and 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niehuis  (2013/0119249).
	Niehuis  (2013/0119249) discloses, in figs. 1-6, a device and/or method for filtering at least one selected ion from an ion beam, which includes
Regarding claims 16 and 25: a unit configured to create an electric field capable of accelerating ions of the ion beam along a flight path of predefinable length (see figs. 1-2, 5-6, [0005], [0024], [0070]); and
a controllable ion optical system 5 configured to delimit the flight path in one direction and to deflect the at least one selected ion from a flight path of the ion beam (see figs. 2, 5-6);
wherein the device is configured to control the ion optical system based on a flight time of the at least one selected ion along the flight path (see figs. 2, 5-6).
Regarding claims 17 and 26, further comprising a detector unit 3 configured to detect and/or determine the masses, charges, mass-to-charge ratios and/or intensities of the ions 
Regarding claim 18, further comprising a computing unit configured to determine the flight times, masses, charges, mass-to-charge ratios and/or intensities of the ions comprising the ion beam (see [0007]-[0011], [0015]-[0018]).
Regarding claim 19, further comprising a control unit configured to control the ion optical system based on a flight time of the at least one selected ion along the flight path (see [0028], [0031], [0034], [0035], claims 16, 17, 29).
Regarding claim 20, wherein the ion optical system comprises at least one Bradbury-Nielson gate (see [0035]).
Regarding claim 23, further comprising a second ion optical system 7 configured to direct the ion beam at least at a predefinable point in time such that the ion beam passes through the device (see figs. 2, 5-6).
Regarding claim 24, a mass spectrometer comprising the device of claim 16 (see abstract, [0076]).
Regarding claim 27, wherein at least one ion whose intensity exceeds a predefinable limit value is selected (see figs. 3, 4, [0007], [0010], [0015]-[0042], [0047], [0070]-[0076]).
Regarding claim 28, wherein at least one predefinable ion or predefinable ions within a predefinable range is/are accumulated or depleted (see [0011], [0019], [0021]).

Regarding claim 30, wherein the at least one predefinable ion or the predefinable ions within the predefinable range is/are accumulated or depleted with a predefinable accumulation factor or a predefinable depletion factor (see [0011], [0019], [0021], [0041]-[0043], [0046], [0047], [0049], [0062], [0067]-[0078]).
Rejection under 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Niehuis  (2013/0119249) in view of Kenny et al. (2017/0236700).
	Niehuis  (2013/0119249) discloses all the features as discussed above except an ion trap for accumulating or depleting at least one predefinable ion or a plurality of predefinable ions within at least one predefinable range as recited in claim 21; and an orbitrap or a C-trap as recited in claim 22.
	Using the ion trap as an orbitrap or a C-trap for accumulating or depleting at least one predefinable ion or a plurality of predefinable ions within at least one predefinable .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Vestal (2010/0193681) and Niehuis (2014/0346340) disclose a mass spectrometer system using ion optical elements for controlling a flight path of selected ions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/KIET T NGUYEN/Primary Examiner, Art Unit 2881